213 Ga. App. 275 (1994)
444 S.E.2d 589
CROSS
v.
THE STATE.
A94A0526.
Court of Appeals of Georgia.
Decided May 9, 1994.
Reconsideration Denied May 24, 1994.
Farkas & Ledford, Thomas G. Ledford, for appellant.
Britt R. Priddy, District Attorney, for appellee.
McMURRAY, Presiding Judge.
Defendant Cross appeals his conviction of selling and distributing cocaine. The sole enumeration of error addresses the sufficiency of the evidence to authorize defendant's conviction. Held:
An undercover deputy sheriff testified as to making a street purchase of cocaine from defendant and a companion, Winchester. The deputy testified that he had handed the money to, and received the cocaine from defendant. Defendant sought to impeach the deputy by showing that at a hearing related to the prosecution of Winchester on charges arising from the same incident the deputy had testified that he had exchanged cash for cocaine with Winchester. The deputy explained that he had not had a chance to examine his notes made shortly after the incident prior to giving the earlier testimony, reiterated that both men were involved together in selling the cocaine, and repeated that it was defendant who handed him the cocaine in exchange for the cash.
Defendant maintains that due to the conflict between his testimony at trial and at the earlier hearing in the Winchester prosecution, the jury was not authorized to attribute any credibility to the deputy. We disagree. Credibility is an issue for the jury. Appellate courts consider only the sufficiency not the weight of the evidence. Taylor v. State, 262 Ga. 429, 430 (1) (420 SE2d 750); Cox v. State, 197 Ga. App. 240, 241 (5) (398 SE2d 262); Rigenstrup v. State, 197 Ga. App. 176, 180 (4), 181 (398 SE2d 25). The evidence was sufficient to authorize defendant's conviction under the standard required by Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).
Judgment affirmed. Pope, C. J., and Smith, J., concur.